UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER A. FUENTES,

                                 Plaintiff,

                     -against-                                   19-CV-4467 (LLS)

THE DISTRICT OF ATTORNEY OF NYC;                                CIVIL JUDGMENT
R. REED, SCC, C.A.P. UNIT; RUBY
KRAJICK,

                                 Defendants.

         Pursuant to the order issued June 5, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 5, 2019
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
